Response to Amendment
	The amendment filed 03/11/2021 has been entered.  As directed by the amendment: claim 1 has been amended; claims 9, 12, 15, 17, and 19-32 are cancelled; and claim 18 is withdrawn.  Therefore, claims 1-8, 10-11, 13-14, and 16 are pending.
	Election/Restrictions
This application is in condition for allowance except for the presence of claim 18 directed to an invention non-elected without traverse (See Response to Election, filed 11/25/2019).  Accordingly, claim 18 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-11, 13-14, and 16 are in condition for allowance as the prior art of record does not teach, suggest, or otherwise disclose each claimed limitation as presented in independent claim 1.  That is, the prior art of record does not teach, suggest, or otherwise disclose the beam deflector device being downstream from the scanner and placed in the optical path between the scanner and the primary spot “to receive a two-dimensional beam scanning pattern according to which the beam is scanned by the scanner and redirect the beam onto the surface of the crankshaft,” as such limitation corresponds, or otherwise depends, on the remaining recited limitations.
WO 2014/037281 to Gabilondo et al. is considered the closest prior art to the claimed invention.  Gabilondo et al. teaches, substantially, the claimed invention except for the beam deflector device being downstream from the scanner and placed in the optical path between the scanner and the primary spot and the beam deflector receiving 
U.S. Publication 2005/0237895 to Tanaka et al. is considered to teach placing the beam deflector device (1303, “polygon mirror”) downstream from the scanner (1311) and placed in the optical path between the scanner and the primary spot (1310). See Final Office Action, dated 02/10/2021, pages 12-13.
Tanaka et al. cannot be said to teach or suggest the beam deflector device receiving “a two-dimensional beam scanning pattern according to which the beam is scanned by the scanner and redirect the beam onto the surface of the crankshaft” and, therefore, fails to remedy the deficiencies of Gabilondo et al.

    PNG
    media_image1.png
    513
    705
    media_image1.png
    Greyscale

The instant application, with reference to Figure 18 above, discloses that the beam scanning pattern is “illustrated by segments A, B, C, D-E and F-G on the beam 
The prior art of record, alone or in combination, fails to teach each claimed limitation and, accordingly, claims 1-8, 10-11, 13-14, and 16 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761